UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1471


JUNIOR ANTHONY PHILLIPS,

                Petitioner,

          v.

ERIC H. HOLDER, JR.,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 17, 2012              Decided:   September 11, 2012


Before GREGORY, DIAZ, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Junior Anthony Phillips, Petitioner Pro Se. Stefanie A. Svoren-
Jay, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Junior     Anthony      Phillips,          a    native      and    citizen      of

Jamaica,    petitions       for    review       of    an    order    of   the       Board    of

Immigration       Appeals      (“Board”)        sustaining        the     Department         of

Homeland Security’s appeal from the immigration judge’s grant of

Phillips’       application       for    deferral           of    removal       under       the

Convention Against Torture.              For the reasons discussed below, we

dismiss the petition for review.

            Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2006), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006), to review the final order of removal of an alien who is

removable       for   having      been    convicted          of     certain     enumerated

crimes, including an aggravated felony.                        Under § 1252(a)(2)(C),

we retain jurisdiction “to review factual determinations that

trigger    the    jurisdiction-stripping              provision,      such     as    whether

[Phillips] [i]s an alien and whether []he has been convicted of

an aggravated felony.”            Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th   Cir.      2002).           Once    we         confirm      these       two    factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we

can only consider “constitutional claims or questions of law.”

§ 1252(a)(2)(D); see Mbea v. Gonzales, 482 F.3d 276, 278 n.1

(4th Cir. 2007).

            Because Phillips has conceded that he is a native and

citizen    of    Jamaica     and    that       he     has    been     convicted       of     an

                                            2
aggravated felony as defined in 8 U.S.C. § 1101(a)(43)(G) (2006)

(defining       aggravated     felony      as        including   “a   theft     offense

(including receipt of stolen property) or burglary offense for

which the term of imprisonment [is] at least one year”), we find

that       §   1252(a)(2)(C)    divests         us     of   jurisdiction     over    the

petition for review. *              We therefore deny leave to proceed in

forma pauperis and dismiss the petition for review.                         We dispense

with oral argument because the facts and legal contentions are

adequately       presented     in    the   materials        before    the    court   and

argument would not aid the decisional process.


                                                                 PETITION DISMISSED




       *
       Phillips does not raise any colorable questions of law or
constitutional issues that would fall within the exception set
forth in § 1252(a)(2)(D).



                                           3